Citation Nr: 1136329	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  07-40 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a lung disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The Veteran had active service with the Army National Guard from May 1989 to September 1989, with subsequent periods of inactive duty for training several years thereafter, and active service in the U.S. Army from May 2000 to June 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2010, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

Unfortunately, as is explained below, the issue of entitlement to service connection for a lung disability is addressed in the REMAND portion of the decision below and is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  The Veteran's active service included exposure to enemy fire in Iraq while serving in Operation Iraqi Freedom.

2.  There is a competent diagnosis of PTSD based on the Veteran's fear of terrorist/enemy hostile activity, to include in-service exposure to mortar fire which has been corroborated by a VA psychologist or psychiatrist.

   
CONCLUSION OF LAW

Service connection for PTSD is warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  In this decision, the Board grants entitlement to service connection for PTSD which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The Veteran in this case is in receipt of service connection for depression and anxiety disorder at a 50 percent evaluation.  She contends, in essence, that she experiences PTSD in addition to this acquired psychiatric condition, and that she is entitled to service connection for PTSD.

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

The Veteran had service in Iraq.  She alleges that exposure to incoming mortar rounds, service with Iraqi soldiers, and witnessing wounded soldiers being evacuated with her to Germany caused her to develop PTSD.  She has articulated a belief that her PTSD exists as part of the overall psychiatric disability picture and is separate from her service-connected depression and anxiety.  

The Veteran's service records show that she had service in Iraq and she was evacuated to Germany due to lung complaints.  In its January 2010 remand, the Board directed that the service department attempt to verify her alleged stressors because the record did not indicate that the Veteran had a combat military occupational specialty (MOS) or had been decorated for service in combat.  Subsequent to this remand, however, there was a significant change in the law which favors the Veteran's assertions.  

Specifically, the Board observes that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  The final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  The revised § 3.304(f) applies to claims of service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Because the Veteran's appeal for service connection for PTSD was pending at the Board before July 13, 2010, the Board finds that the revised 38 C.F.R. § 3.304(f) is applicable to the Veteran's claim.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).

The Veteran has been in mental health counseling with VA for several years, beginning shortly after her discharge from service.  Initial diagnoses included anxiety and depression, for which service connection was granted; however, in 2005, the Veteran had a positive PTSD screen.  There are several mental health clinic reports indicating that PTSD was to be ruled out.  In an effort to clarify all diagnoses present in the psychiatric disability picture, the claim was remanded for a new, comprehensive VA psychiatric examination.  The examination was conducted by a clinical social worker; however, the results of the examination were reviewed and approved by a staff psychologist.  In the January 2011 VA examination report, the Veteran was diagnosed as having PTSD in addition to non-specific depression.  The Veteran reported being in constant fear of her life while serving in Iraq and her sleeping quarters had been hit by mortar fire.  The Veteran's symptoms of fear and panic were attributed specifically to PTSD and the examiner also stated that depression was exacerbated by PTSD.  

The Veteran's DD Form 214 indicates that she was an Army logistical specialist during her active service between 2000 and 2005 and was awarded the Global War on Terrorism Medal for her service.  Foreign service is indicated in her DD Form 214 as well.  The Veteran's service treatment records corroborate her report of being evacuated from Iraq to Landstuhl, Germany, while participating in Operation Iraqi Freedom.  Given that the Veteran served in Iraq in 2004, at the height of the escalation of violence in that country, it is reasonable to assume that the circumstances of her service would have her sleeping in an area which came under mortar attack.  The Veteran's fear associated with the circumstances of her active service in Iraq has resulted in a diagnosis of chronic PTSD by a social worker and confirmed by a supervising VA psychologist.  As such, under the new regulatory criteria, the Board finds that the Veteran has a diagnosis of PTSD based on the fear of hostile military/terrorist activity and such fear is consistent with the circumstances of her active service in Iraq.  Accordingly, service connection for PTSD is warranted.  


ORDER

Entitlement to service connection for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

The Veteran contends that she has a current lung disability that first became manifest during her active service with the U.S. Army.  She specifically alleges that the lung disability required her evacuation from Iraq and she currently experiences pulmonary disability which is related to service.  

Service treatment records contain multiple episodes of respiratory complaints and treatment.  In its January 2010 remand, the Board specifically noted these in-service complaints and directed that a comprehensive VA pulmonary examination take place in order to determine if a current disability was present, and if so, whether such disorder was related to the symptomatology and diagnoses noted in service.  It is not clear whether this Remand directive was complied with by the RO/AMC.  

The Board notes initially that the Veteran appeared to be confused as to the appellate status of her claim for service connection for a lung disability.  In August 2010, she verbally informed a VA healthcare provider that she was seeking service connection for PTSD and her respiratory disorder was not being appealed.  Nonetheless, the Veteran was examined by a VA physician in August 2010.  The Veteran then failed to report to a pulmonary function test (PFT) scheduled for September 2010 and no reason was given for her failure to report.  Despite this, there is an indication of a subsequent VA examination in October 2010.  In an October 2010 opinion, the VA examiner who saw the Veteran in August 2010 stated, " Veteran's lung condition-not found today, noted with visit." This examiner noted that the Veteran did not show up at her PFT and a medical opinion would not be entered as no pulmonary condition was identified.  It is not clear from a review of the claims file if the Veteran saw the VA examiner in October 2010 or if this examiner was referring to the August 2010 assessment when he explained that 
the Veteran did not show a lung condition "today."  

The Veteran currently is in receipt of service connection for depression and anxiety disorder and, as discussed above, for PTSD.  Because the Veteran has not submitted a written withdrawal of her service connection claim for a lung disability to VA, the Board assumes that she still wishes to pursue her appeal.  See 38 C.F.R. § 20.204 (2011) (discussing withdrawal of appeal).  While the Veteran did not appear for PFT assessment, it is not clear from a review of the claims file whether she was seen by a VA examiner after the date of her scheduled PFT in September 2010.  To date, no medical opinion has been offered addressing the contended nature and etiology of any currently present lung disability.  

The Board notes that the Veteran apparently had normal radiographic studies of her chest during her last encounter with VA (either in August or October 2010) and she reported no symptoms in August 2010; however, there were abnormal pulmonary findings in service and subsequent to discharge during the appellate period.  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the United States Court of Appeals for Veterans Claims (Veterans Court) held that, for purposes of a claim for service connection,  the requirement of "current disability" is satisfied when the claimant has a disability at the time the claim for VA disability compensation is filed or during the pendency of the claim.  Id.  Furthermore, the Veterans Court also held in McClain that a claimant may be granted service connection for a disability even though it resolves prior to VA's adjudication of the claim.  Thus, even if the Veteran was unavailable for PFT assessment and had normal radiographic findings at her most recent encounter with VA (either in August or October 2010), it was necessary for the VA examiner to determine if a chronic pulmonary condition was present during the appeal period and subsequently resolved.  Failure to obtain such an opinion represents a lack of fulfillment with the entirety of the Board's January 2010 remand order.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Indeed, August 2005 VA treatment reports indicate a history of chronic obstructive pulmonary disease (COPD) diagnosed in 2004 (in-service).  November 2006 records show complaints of atypical chest pain.  And a January 2007 VA report lists a diagnosis of bronchiectasis with reactive airway disease in remission.  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for a new VA examination preferably with an examiner other than the one who conducted the August 2010/October 2010 assessments to determine the current nature and etiology of the claimed lung disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the Veteran's current mailing address of record, contact her and/or her service representative and ask them to identify all VA and non-VA clinicians who have treated her for a lung disability since her service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination, preferably with an examiner other than the one who conducted the August/October 2010 VA examination,  to determine the nature and etiology of her claimed lung disability.  The claims file and a copy of this Remand must be made available to the examiner for review.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed lung disability or residuals, or any chronic lung disability present since August 2005 but now in remission, began during the Veteran's active service.  The examiner should discuss the Veteran's in-service treatment for lung-related problems, most recently diagnosed as bronchiectasis with reactive airway disease in remission, and her current complaints of dyspnea and chest pain.  A complete rationale must be provided for any opinion expressed.  

3.  Thereafter, re-adjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the appellant and her service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


